I dissent for the reason that the prohibition against civil service personnel engaging in politics under the provisions of Section 143.41, Revised Code, was violated by the plaintiffs in circulating initiative petitions among the electors of the city of Shaker Heights and seeking to induce such electors to sign the same; and for that reason the city council did not abuse its discretion in holding that the petitions were not sufficient under the provisions of the Charter of the City of Shaker Heights.